Citation Nr: 0836021	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, claimed as a seizure disorder.

2.  Entitlement to service connection for cold injury 
residuals to the feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)  


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq. of Lieberman 
& Mark


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to October 
1953 (United States Air Force) and from September 1960 to 
March 1961 (United States Army).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 (PTSD) and April 2006 
(seizure disorder and cold injury residuals) rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In January 2003, a video conference hearing was held before a 
Veterans Law Judge of the Board who had since retired.  
Subsequently, a hearing was held at the RO in December 2007 
and thereafter, the veteran and his spouse presented 
testimony at a travel Board hearing held before the 
undersigned Veterans Law Judge in June 2008.  Transcripts of 
all of the aforementioned hearings are of record.

It is not clear whether an actual VA Form 9, substantive 
appeal, was filed in this case as to the claims involving the 
residuals of a head injury and cold injuries to the feet.  A 
Supplemental Statement of the Case dated in March 2008 
references a substantive appeal received on January 18, 2007, 
but this document does not appear to be in the file.  In any 
event, the Board finds that the veteran's hearing testimony, 
as contained in the written transcript of the December 2007 
hearing before a Decision Review Officer at the RO, meets the 
requirements necessary for a Substantive Appeal.  Cf. Sondel 
v. Brown, 6 Vet. App. 218, 220 (1994); Tomlin v. Brown, 5 
Vet. App. 355, 357 (1993).  Moreover, accepting the veteran's 
December 2007 hearing testimony in lieu of a VA Form 9 is in 
keeping with the long-standing recognition of the 
nonadversarial, uniquely pro-veteran claims process within 
VA.  Cf. Barrett v. Nicholson, 466 F.3d 1038, 1044 (Fed. Cir. 
2006) (noting that "the importance of systemic fairness and 
the appearance of fairness carries great weight" within the 
nonadversarial veterans benefits system and that "[t]he 
[G]overnment's interest in veterans cases is not that it 
shall win, but rather that justice shall be done.").  For 
these reasons, the Board finds that the issues on appeal are 
as set forth on the cover page of this remand.

In addition, in a rating decision issued in October 2007, the 
RO denied an evaluation in excess of 30 percent for a 
disability of the cervical spine.  The veteran filed a Notice 
of Disagreement (NOD) in October 2007, expressing 
disagreement with the rating assigned.  In response to the 
NOD, the RO issued a Statement of the Case (SOC) in August 
2008 addressing only the increased rating claim.  To date, 
the veteran has not filed a substantive appeal as to this 
claim and accordingly it is not in appellate status before 
the Board at this time.  38 C.F.R. § 20.302.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the service connection claim for residuals of a head injury, 
claimed as a seizure disorder.  However, additional action is 
necessary prior to further appellate consideration.  The 
issues of entitlement to service connection for residuals of 
a head injury, claimed as a seizure disorder, and for PTSD 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a final decision issued in July 2003, the Board 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a seizure disorder; the evidence submitted 
since the July 2003 Board decision is not cumulative or 
redundant of evidence that was already submitted, relates to 
an unestablished fact, and raises a reasonable possibility of 
substantiating the claim.

2.  The competent evidence fails to establish that claimed 
cold injury residuals to the feet, to include neuropathy 
initially diagnosed decades after the veteran's discharge 
from service, are related to either period of the veteran's 
active duty service.

CONCLUSIONS OF LAW

1.  The Board's July 2003 decision, which determined that no 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a seizure 
disorder, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2007).

2.  Evidence received subsequent to the July 2003 Board 
decision is new and material, and the service connection 
claim for residuals of a head injury, claimed as a seizure 
disorder, is reopened.  38 U.S.C.A.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).

3.  Cold injury residuals to the feet were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide that pertains to the claim.  
38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 
30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a service connection 
claim for residuals of a head injury, claimed as a seizure 
disorder, the RO also has a duty to notify an appellant of 
what information or evidence is needed in order reopen a 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, the law specifically provides that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f). 

In the decision rendered herein, the Board has determined 
that new and material evidence has been presented to reopen 
the veteran's service connection claim for residuals of a 
head injury, claimed as a seizure disorder.  Therefore, 
regardless of whether the duty to notify and assist 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board 
notes that it is expected that when the claim is returned to 
the RO for further development and appellate consideration of 
the claim on the merits, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

With respect to the service connection claim for cold injury 
residuals to the feet, the VCAA duty to notify was satisfied 
by way of a letter sent to the veteran dated in February 2006 
that fully addressed all notice elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Here, the duty to notify 
was satisfied prior to the initial unfavorable decision on 
the claim (April 2006) by the AOJ.  Moreover, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case (SSOC) issued in March 2008 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In addition, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error is harmless 
given that service connection for cold injury residuals to 
the feet is being denied in this case and hence no rating or 
effective date will be assigned with respect to this claimed 
condition(s).  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained the service treatment records, VA outpatient 
treatment records and private medical records.  The veteran 
provided hearing testimony in 2007 and 2008 and in August 
2008, additional evidence was added to the file which was 
accompanied by a waiver.  

While VA has not afforded the veteran a comprehensive medical 
examination relating to his claim of service connection for 
cold injury residuals to the feet, the Board finds that such 
an examination is not necessary to render a decision under 
the circumstances of this case.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i) (2007).  Although the evidence 
reflects that the veteran has currently diagnosed foot 
disabilities, the STRs do not show any abnormality of the 
feet on examinations dated from 1951 to 1961 and more than 40 
years have elapsed since the veteran was discharged following 
his second period of service without any record of 
complaints, treatment, or diagnosis of any foot problems or 
reference to a cold injury in service.  The Board finds that 
any medical opinion linking a currently diagnosed foot 
disability to service would be speculative at best.  Thus, as 
procuring such an examination provides not reasonable 
possibility that such assistance would aid in substantiating 
the veteran's claim, VA has no further duty to assist in this 
regard.  38 U.S.C.A. § 5103A(a)(2).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

        A.  New and Material

The veteran maintains that his currently claimed residuals of 
a head injury, primarily described as a seizure disorder, are 
etiologically related to a blow to the head sustained in 
1960.  The veteran does not maintain that he suffered from 
any head trauma during his first period of service or that 
the currently claimed residuals of a head injury/seizure 
disorder are in any way related to his first period of 
service.  

The Board observes that the veteran's service connection 
claim for residuals of a head injury, claimed as a seizure 
disorder, was previously considered and denied by the Board 
in a decision issued in July 2003.  The veteran was provided 
a copy of that decision, and the Board's decision in the 
matter is final.  See 38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. 
§ 20.1100.  

In January 2006, the veteran requested that the claim be 
reopened.  The April 2006 rating decision currently on appeal 
determined that new and material evidence was presented, 
reopened the claim for service connection and adjudicated the 
claim on the merits, denying it.  

As will be explained herein, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection is ultimately correct.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Therefore, the Board is required to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has characterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for residuals of a head injury, claimed as a seizure 
disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted herein, in a decision issued in July 2003, the Board 
determined that new and material had not been presented with 
which to reopen the service connection claim residuals of a 
head injury.  In that decision, the Board acknowledged that 
the veteran had a currently diagnosed seizure disorder, but 
determined that no competent evidence had been added to the 
record which related the veteran's claimed seizures to either 
of his periods of service, or to any specific incident 
therein.  

The evidence before the Board in 2003 included service 
treatment records (STRs) for the first period of service and 
an enlistment examination in September 1960 which were devoid 
of complaints, treatment or findings indicating a head 
injury.  An entry dated in November 1960 reflected the 
veteran's complaint that he had fallen and hit his head four 
days previously.  On subsequent examination in November 1960, 
he reported having epilepsy for which he had been treated by 
his hometown physician.  Three types of spells, which began a 
year previously, were described and included absence spells 
lasting several minutes, some loss of muscle tone with 
dropping to the knees, and spells of paralysis at night.  A 
neurological examination was within normal limits.  The 
examiner doubted the existence of epilepsy, and indicated 
that the episodes described resembled some aspects of 
narcolepsy syndrome.

In late November 1960, vague, diffuse symptoms were 
described, and the veteran wondered if the symptoms could be 
caused by brain tumor or snake bite.  On hospitalization in 
January 1961, the veteran complained of "spells," headaches 
and a feeling like "eggs frying" on the right side of his 
head.  Clinical data revealed a report from his local doctor 
dated in June 1960 with an opinion that the veteran should 
undergo an electroencephalogram and that his attacks were 
possibly functional.  During the January 1961 
hospitalization, the veteran reported that burning sensations 
in the back of his head began after he was hit on the head 
with a helmet by a second lieutenant during basic training in 
September 1960.  He also reported having had spells of 
nervousness for several years.  A physical examination and 
neurological evaluation were within normal limits.  The final 
diagnosis was passive-aggressive reaction characterized by 
difficulties in handling hostility in the service, some 
history of difficulty in handling hostility in the past, poor 
school history and fair work history.  The March 1961 
separation examination report revealed that clinical 
evaluation of the head was normal as was a neurological 
evaluation.  Passive-aggressive reaction was shown on the 
veteran's psychiatric evaluation.  The veteran gave a history 
of frequent or severe headaches, dizziness or fainting 
spells, and loss of memory or amnesia, and complaints were 
made of pain in the back of the head.  He did not identify 
symptoms of epilepsy or fits.  

A report of private hospitalization in December 1960, during 
which time the veteran was attended to by primary physician 
Dr. F., revealed complaints of drowsiness and difficulty in 
maintaining thought continuity.  A history was given of being 
struck in the face and head while in boot training about 
three months prior to hospitalization and of having 
experienced discomfort in the back of the head and between 
the shoulders since that time.  After examination and 
treatment, the diagnoses were acute bacterial infection of 
the tonsils and adjacent nodes and acute infection probably 
due to bacterial organisms involving the tonsils, pharynx and 
adjacent regional nodes.

An April 1972 report of examination by Dr. W., showed 
complaints of intermittent dizziness for the previous 18 
months.  The veteran reported having been hit in the face 
with a helmet while in service approximately 11 years 
previously.  He complained of numerous symptoms, was seen in 
numerous places, and ultimately recovered.  Various 
diagnostic studies were reported to have been normal.  After 
examination, the impression was history suggestive of true 
vertigo, and he was referred to another physician to rule out 
acoustic neuroma.  A progress note dated in July 1972 
indicates that another private physician's neurological 
examination had been unremarkable.

On a VA examination in May 1972, blackouts starting in about 
1970 and an old head injury in about 1962 were reported.  An 
examination of the musculoskeletal system and neurological 
examination were normal.  The diagnoses were no neurological 
disease found, no medical disease found, and X-ray of the 
skull negative for pathology. 

Dr. H. submitted a summary of private hospitalization in July 
1972, when the veteran was hospitalized with a history of 
"feeling crazy," bouts of loss of consciousness, and 
sensations of twirling and confusion.  X-ray studies of the 
skull and cervical spine were normal, except for 
osteoarthropathy.  Arteriography was within normal limits. 
The diagnosis was vestibular derangement of undetermined 
etiology.

Service comrades, including the veteran's brother, stated in 
1972 that the veteran had been struck on the head while in 
training.  They did not actually see the blow but noticed 
that his face was cut and his head swollen afterwards.

On a VA examination in March 1973, the veteran reported that 
the blow on his head in service "numbed his head" and that he 
had had a pressure sensation in the vertex of the calvarium 
for the previous 12 years.  A neurological evaluation was 
normal, except for slight tremor of the extended fingers.  
Neuropsychological testing conducted in April 1973 indicated 
no significant organic impairment of cortical functioning.  
The clinical psychologist summarized that the veteran's 
somatic complaints probably were the result of his emotional 
disorder rather than an organic impairment.  The 
neuropsychiatrist concluded that the veteran was an 
emotionally disturbed person and that the helmet accident 
resulted in no damage of any significance.  The diagnosis was 
conversion reaction.

VA outpatient treatment reports dated in 1975 and 1976 showed 
various complaints, including those of "spells," pressure in 
the head, sense of twirling, confusion, falling, "seizures," 
loss of consciousness and bizarre complaints of pinched nerve 
in the head and hardening of the arteries in head.  Diagnoses 
included possible carotid insufficiency and organic brain 
syndrome.  After psychiatric testing in July 1975, the 
examiner felt that there was some impairment of an organic 
nature in the veteran's cortical functioning.  An 
electroencephalogram in July 1975 was abnormal with mild 
swelling of basic frequencies and possible right hemisphere 
swelling that was felt to be of questionable import.  A brain 
scan in February 1976 was within normal limits.  A history 
was given of having been hit on the head in service.

On state hospitalization from October to December 1975 
because of bad temper, history of head injury, and seizures 
and emotional problems, the psychiatric diagnosis was 
convulsive disorder secondary to head injury and signs of 
organicity.  Outpatient treatment records from 1976 included 
a psychiatric examiner's opinion that the veteran was 
paranoid.

Dr. T., reported in July 1978 that the veteran was his 
patient in the autumn of 1960, at which time he had received 
head injuries in a fall and that he referred the veteran to 
Dr. F. in LaGrange, Georgia, for treatment and follow up of 
the injuries.

A medical report from Dr. H., dated in November 1982, 
indicates that the veteran was first seen in July 1979 and 
that his overlying major medical problem was a problem with a 
seizure disorder. Dr. H. reported that the seizure disorder 
was not present prior to his entrance into military service 
and was present at the time of his discharge from military 
service.  Dr. H. reported that a head injury that occurred 
during service "may well be the etiology of the [veteran's] 
present seizure disorder."  She said that there was nothing 
else in his medical history to explain the onset of the 
seizures.  Dr. H. further reported that a neurologic work-up 
showed no etiology for the seizure disorder of a correctable 
nature, that is, showed no brain tumors, metabolic disorders 
or vascular disorders.

The veteran testified at a hearing before the Board in 
January 1984 to the effect that the STRs reporting a history 
of nervousness prior to service were not correct.  It was 
reported that the veteran had no seizures prior to service 
but that the seizures began after he was hit in the head by a 
helmet resulting in a severe head injury.  It was contended 
that the seizure disorder was a manifestation of, and due to 
an acquired psychiatric disorder that began during service as 
a result of the head injury.

Reports of private medical treatment from 1986 are of record 
and show that a report of electroencephalographic studies the 
veteran had in June 1986 revealed no evidence of 
epileptogenic activity, or of focal, lateralizing or diffuse 
abnormalities.  According to the report of a brain scan in 
June 1986, the findings were normal.  In the statements 
submitted by a private physician in 1986, it was noted that 
the veteran had been treated for headaches in 1962.  Private 
hospital reports dated in 1989 reflected a long history of 
seizure disorder questionably related to head trauma that the 
veteran sustained while in the Armed Forces.  

A statement dated in October 1989 from Dr. W., a specialist 
in family practice, indicated that he had been treating the 
veteran for the previous four years and that the veteran had 
been suffering from recurrent cervical pain for years.  The 
initial onset of his cervical problems had been due to an 
accident during military service when he suffered a blow to 
his head.  Dr. W. said that the veteran had been diagnosed as 
having osteoarthritis involving the cervical spine.

Private hospital reports from 1990 show that the veteran was 
hospitalized with a chief complaint of left leg weakness.  
His history included a history of seizure disorder.  He also 
gave a history of head trauma in his 20's, when he was in 
service.  Since then, he had complaints of headaches off and 
on and vague cervical pain.  The head trauma was apparently 
complicated by what were described as a "vague seizure 
disorder" that seemed to have been partial complex epilepsy.  
The impressions included a seizure disorder, which appeared 
to be partial complex epilepsy and post traumatic in origin.  

A private medical consultation in July 1992 noted that the 
veteran had had some previous episodes of left sided weakness 
and history of transient ischemic attack.  It was also 
reported that he had had some ill defined seizures that he 
maintained were due to a service related injury.  A cranial 
CT scan in July 1992 was normal.  The examiner's impression 
was left-sided hemiparesis of unclear etiology.  The examiner 
said that this could questionably be epileptiform but that 
this was not clear cut.  

The file also contains a January 1994 statement of Dr. C, a 
chiropractor, who treated the veteran in 1993.  The report 
stated that the veteran reported having a history of seizures 
and that had been told by a doctor that he had nerve damage 
in the neck and head due to the blow to his head in 1960.  A 
disability of the cervical spine was diagnosed at that time, 
but a seizure disorder was not.

A VA medical report dated in July 2000 indicates that the 
veteran gave a 40 to 50 year history of a seizure disorder.  
Evaluation revealed no specific neurological findings and 
atypical seizure disorder was diagnosed.  

Service connection for a disability of the cervical spine was 
granted by rating action of February 2001, as it was 
determined this was etiologically related to a head injury 
sustained in service.  

A period of observation and evaluation at a VA medical center 
in May 2001 culminated in a final diagnosis of seizures based 
on at least four witnessed spells during the hospitalization.  
The hospital report shows that a history elicited on 
admission reflected risk factors for seizures that included a 
blow to the head in 1960 or 1961 while in basic training with 
no loss of consciousness.  An electroencephalogram during the 
spells showed no change electrographically, but it was 
reported that computerized spike and seizure recognition 
programs were not in operation at the time.  

The veteran provided testimony at a Board video conference 
hearing conducted in January 2003.  He testified that while 
in basic training at Fort Jackson, South Carolina, in about 
November 1960, he was hit in the head with a helmet causing 
injury, which in turn caused bleeding.  He said that the 
lieutenant took him to a service dispensary the following 
morning.  The veteran testified that he saw a doctor from 
Newton, Georgia, who told him that his face was cut.  He 
testified that his first sergeant later gave him a pass to 
see his doctor and that he went home to see Dr. T. and Dr. T. 
then sent the veteran to Dr. F., who hospitalized the veteran 
for 12 days.  The veteran further testified that he had never 
sustained another head injury before, during, or after 
service.  He said that Dr. H. "could have been" the first 
physician to mention seizures to him in about 1972.  The 
veteran indicated that his condition worsened between 1961 
and 1972.

In a decision issued in July 2003, the Board determined that 
new and material evidence had not been presented with which 
to reopen the service connection claim for residuals of a 
head injury/seizure disorder. 

Subsequent to the July 2003 Board decision additional 
evidence has been added to the file which includes a private 
medical statement of Dr. W. dated in August 2004.  Dr. W. 
stated that he had been treating the veteran for 17 years for 
a recurrent seizure disorder confirmed by EEG.  

A second medical opinion was offered by Dr. W. in November 
2005.  Dr. W. stated that he had treated the veteran since 
1985 for symptoms including recurrent episodes of dizziness, 
headaches, enuresis and cervical pain.  Dr. W. observed that 
in 1975 a diagnosis of partial seizures was made following an 
abnormal EEG.  The doctor noted that veteran head injury 
sustained in 1960 and observed that prior to that time the 
veteran had not had any neurological or cervical complaints 
and that after the head injury he chronically experienced 
both types of problems.  Dr. W. stated that more than one 
neurologist had diagnosed a seizure disorder.  Dr. W. opined 
that the veteran had suffered from a cervical disability and 
a seizure disorder recurrently and chronically for several 
decades which were the result of an injury sustained in 
October 1960 when the veteran was struck in the head with a 
helmet.  

A third medical opinion was offered by Dr. W. in May 2006 
which was based upon review of the veteran's pertinent 
medical evidence and clinical records.  Again, Dr. W. opined 
that the veteran had suffered from a cervical disability and 
a seizure disorder recurrently and chronically for several 
decades which were the result of an injury sustained in 
October 1960 when the veteran was struck in the head with a 
helmet.

VA records dated from 2005 to 2008 document episodic 
seizures.  

In this case, the Board finds that the opinions of Dr. W. 
provided in 2005 and 2006 to the effect that an etiological 
relationship exists between a head injury sustained in 1960 
and the subsequent development of a chronic seizure disorder 
constitute new and material evidence.  Because this evidence 
was received subsequent to the July 2003 Board decision and 
was not previously of record, it is clearly new.  Moreover, 
the aforementioned evidence pertains to the critical issue 
before the Board, namely addressing an etiological 
relationship to service and suggesting that such a 
relationship exists.  In essence, this evidence presented 
since the July 2003 final Board decision is not cumulative or 
redundant of evidence that was already submitted, relates to 
an unestablished fact, and raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the Board 
concludes that these opinions constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.156, and the 
claim is reopened.

To the extent that the record before the Board at the time of 
the July 2003 decision contained medical evidence/opinion 
associating the veteran's seizures with service, this 
evidence was discounted by the Board and was not deemed to 
constitute new and material evidence by virtue of being based 
on history provided by the veteran which had been previously 
rejected.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(doctor's opinion does not constitute competent medical 
evidence where based upon veteran's "own account of his 
medical history and service background, recitations which 
have already been rejected by the RO and BVA"); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (doctor's opinion is 
not competent medical evidence to the extent it is based upon 
ostensible facts that have been rejected as inaccurate or 
untrue in VA adjudication).

In contrast, the opinions of Dr. W. provided in 2005 and 2006 
were not based solely on a history provided by the veteran.  
In fact, the 2006 opinion was clearly based on a longitudinal 
review of pertinent medical/clinical evidence and the 
veteran's medical history which was specifically referenced 
in the body of that opinion.  Moreover, since the issuance of 
the Board decision in 2003, the Court has held that VA cannot 
reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history is accurate.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history provided by the 
veteran, and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  Here, 
the critical facts which have been reported by the veteran to 
Dr. W. were as follows: (1) that he sustained a head injury 
during service in 1960 (from whatever cause); and (2) that he 
has suffered from chronic symptomatology thereafter which at 
various intervals has been diagnosed as a seizure disorder.  
These facts are accurate and are well documented by the 
evidence on file; accordingly the opinions offered by Dr. W. 
which are based in part upon these facts constitute competent 
evidence which is both new and material.  

Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
service connection claim for residuals of a head injury, 
claimed as a seizure disorder.  However, as will be explained 
below, the Board is of the opinion that further development 
is necessary before the merits of the claim can be addressed.

	B.  Service Connection - Cold Injury Residuals to the 
Feet

The veteran generally contends that cold weather and 
temperatures to which he was exposed while serving in Korea 
in 1952 (or thereabouts) caused the currently claimed cold 
injury residuals to the feet.  The veteran does not maintain 
that he incurred or sustained any foot problems during his 
second period of service from 1960 to 1961.  

Initially, the Board notes that the file includes a DD 214 
Form which reflects that the veteran had service in the 
United States Air Force from July 1951 to October 1953 with a 
primary MOS of vehicle operator in a transport unit.  His 
awards include a Korean Service Medal and as such service in 
Korea is established.  

The veteran maintains that he had combat service in Korea.  
For injuries or disease which are alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  However, in this 
case, no evidence of record, including the DD Form 214, 
reflects that the veteran received a CIB or otherwise 
establishes that the veteran engaged in combat during his 
period of active duty service from 1951 to 1953, to include 
service in Korea.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b), are not applicable in this case.

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A brief summary of the facts reveals that the STRs include an 
enlistment examination report dated in July 1951 which 
reflects that clinical evaluation of the feet was normal.  An 
entry dated in August 1953 reveals that the veteran was seen 
for complaints of tingling on the plantar surface of both 
feet assessed as a possible fungal infection.  The October 
1953 discharge examination shows that clinical evaluation of 
the feet was normal.  An examination report dated in 1958 
also revealed that the clinical evaluation of the veteran's 
feet was normal.  STRs from the veteran's second period of 
service include a September 1960 enlistment examination and a 
March 1961 discharge examination both of which reflect that 
clinical examination of the veteran's feet was normal.  

The veteran filed a service connection claim for a bilateral 
foot condition claimed as due to cold weather exposure in 
January 2006.  

VA records reflect that the veteran was seen for a podiatry 
consultation in July 2004.  He reported that he sustained a 
cold injury to the feet during service in Korea and 
complained of painful calluses on the soles of the feet and 
numbness of the toes.  Assessments of: a cold injury to the 
feet by history; neuropathy by history related to a cold 
injury of the feet; tylomas and onychomycosis were made.  In 
February 2005, the veteran was seen by podiatry with 
complaints of painful feet and an ingrown toenail.  
Assessments of onychomycosis, onychocryptosis and 
metatarsalgia were made.  In March 2005, the veteran 
underwent nail matrixectomy of the right 4th toe, following 
complaints that the toenail had been hurting for years.  

The veteran presented testimony at a hearing held at the RO 
in December 2007.  He testified that he sustained cold 
injuries to the feet while serving in a combat zone driving 
in a vehicle with only a canvas top and a windshield and 
without doors or heaters during the coldest part of the day.  
The veteran indicated that he was never treated for foot 
problems while serving in Korea.  

The veteran also presented testimony at a Board hearing held 
in June 2008 stating that he had been exposed to extremely 
cold temperatures while serving in Korea.  He stated that his 
current foot symptomatology consisted of soreness and burning 
and indicated that peripheral neuropathy had been diagnosed 
and had been associated by a doctor to a service-related cold 
injury.  

Additional evidence was received in August 2008 which was 
accompanied by a waiver.  This evidence includes entries 
dated in February and April 2008 showing that the veteran was 
seen by VA podiatry with complaints of discomfort in both 
feet and a reported history of foot problems since been 
exposed to cold temperatures while serving in Korea.  
Assessments of metataralgia, neuropathy and porokeratosis 
were made.  

At the outset, the Board notes that the effects of a cold 
injury may not become apparent for many years and that VA has 
taken a number of steps to assist claimants and to enhance 
the adjudication of claims for residuals of cold injury.  
They include: revision and expansion of the criteria for 
rating residuals of cold injury; the addition of a section on 
cold injury in the adjudication procedures manual; and 
development of a cold injury examination protocol.  See VA 
Adjudication Procedure Manual M21-1, Part VI, par. 11.20.

There is no question in this case that the veteran has a 
current diagnosis relating to the feet, primarily assessed as 
metataralgia and neuropathy.  Assessments of a cold injury to 
the feet by history and neuropathy by history related to a 
cold injury of the feet were also made in 2004.

After a review of the evidence of record, the Board also 
finds that the veteran has provided credible testimony 
regarding exposure to cold temperatures while serving in 
Korea in the early 1950's.  While the veteran is competent to 
describe being exposed to cold temperatures, he is not 
competent to render an opinion on matters of a medical 
diagnosis of a diagnosed disorder.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The critical inquiry is whether a currently manifested foot 
condition is in any way etiologically related to service, 
specifically to cold temperatures sustained in or around 1952 
during service in Korea.

The available STRs dated during the veteran's first period of 
service contain a sole documented entry made in August 1953 
related to the feet without mention of any cold-related 
complaints or symptoms and assessed only as a possible fungal 
infection.  Even presuming that a cold injury occurred during 
service as reported, the record must also include competent 
medical evidence to substantiate that this injury resulted in 
a currently manifested and/or chronically existing 
disability.  See Hickson, 12 Vet. App. at 253.  In this case, 
subsequent examinations conducted in 1953, 1958, 1960 or 1961 
revealed no abnormalities of the feet.

Post-service, it was not until 2004, about 50 years after the 
veteran was discharged from his first period of service, that 
medical records initially document the veteran's report of a 
cold injury in service and complaints relating to the feet.  
Prior to that time, there does not appear to be any mention 
any cold injury in service or any symptomatology of the feet 
reportedly related thereto.

While the evidence in this case does include diagnoses of a 
cold injury to the feet by history and neuropathy by history 
related to a cold injury of the feet which were made in 2004, 
these diagnoses are essentially bare conclusions, unsupported 
by facts or evidence.  The Court has held that a medical 
opinion is inadequate when it unsupported by medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also, Miller v. West, 11 Vet. App. 345, 358 (1998); Knightly 
v. Brown, 6 Vet. App. 200 (1994).  As to the diagnoses made 
in 2004 there is no indication that any prior medical records 
were reviewed in conjunction with rendering these diagnoses.  
Subsequent diagnoses of metataralgia, neuropathy and 
porokeratosis made in 2008 were not etiologically related to 
service.  

In this case, no probative or competent evidence has been 
presented which establishes that the veteran's post-service 
foot symptomatology, manifested by neuropathy and other foot 
conditions, is etiologically related to service or has 
chronically existed since service.  Supporting medical 
evidence is required in the circumstances presented in this 
case.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(holding that there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Concerning this evidentiary gap between 
active service and the earliest mention of any cold injury in 
service shown in 2004, more than 5 decades after the 
veteran's discharge from his first period of service, the 
Board notes that the absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran 
sustained a cold injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), 38 U.S.C.A. § , 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings related to the 
feet for decades after service is itself evidence which tends 
to show that a disorder of the feet did not have its onset in 
service or for many years thereafter.

Additionally, the veteran did not report having residuals of 
a cold injury either to the Veterans Benefits Administration 
(VBA) or to his health care providers until 2004 and did not 
file his initial claim until 2006, more than four decades 
after discharge from even his second period of service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  Not only may the veteran's memory be dimmed 
with time, but self interest may play a role in the more 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (interest may affect the credibility of 
testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Thus, with consideration of the veteran's STRs, to include 
examination reports dated from 1951 to 1961 all of which are 
negative for any clinical abnormality of the feet and which 
failed to mention any treatment for a cold injury; the length 
of time following service prior to any reference to a cold 
injury in service and recorded complaints allegedly related 
thereto, and the absence of any competent and probative 
medical opinion establishing a causal link between currently 
manifested foot disorders and the veteran's service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for cold injury 
residuals to the feet.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

New and material evidence having been presented, the 
veteran's service connection claim for residuals of a head 
injury, claimed as a seizure disorder, is reopened and the 
appeal is granted to this extent only.

Entitlement to service connection for cold injury residuals 
to the feet is denied.  


REMAND

After a thorough review of the claims file the Board finds 
that additional development is necessary before a decision on 
the merits of the claim of entitlement to service connection 
residuals of a head injury, claimed as a seizure disorder, 
can be reached.  Additional development is also required as 
to the service connection claim for PTSD.

With respect to the claimed residuals of a head injury, 
primarily described as a seizure disorder, the veteran has 
reported during hearings held in 2007 and 2008 that he was in 
receipt of disability benefits from the Social Security 
Administration (SSA) from 1973 forward due to his residuals 
of a head injury/seizure disorder.  It does not appear that 
the RO has attempted to obtain such claimed SSA records, and 
no such records are on file.  Therefore, on Remand, the 
claimed evidence from the SSA will be requested.  

The Board observes that the medical history involving the 
veteran's claimed residuals of a head injury is both long and 
complex and it appears that questions remain regarding 
whether in fact the veteran has an actual clinically 
manifested seizure disorder and if so whether it is at least 
as likely as not that this condition is etiologically related 
to service, specifically a head injury sustained in 1960.  
Moreover, the Board recognizes the possibility that a theory 
of entitlement on a secondary basis exists in this case and 
notes in this regard that service connection is currently in 
effect for a disability of the cervical spine and that the 
original grant of service connection was made based on a 
determination that an etiological relationship exists between 
the head injury sustained in 1960 and the subsequent 
development of a disorder of the cervical spine.  In Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006), the Court held that 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Consequently, a 
remand is necessary in order for the agency of original 
jurisdiction to adjudicate the veteran's claim under both 
direct and secondary theories of entitlement.

The veteran also maintains that service connection is 
warranted for PTSD and it appears that he is advancing two 
theories of entitlement in this regard.  He has maintained 
that he had combat service in Korea during his first period 
of service with the United States Air Force extending from 
July 1951 to October 1953 and experienced stressors occurring 
during that period of service.  It also appears that he 
maintains that he incurred PTSD during his second period of 
service with the United States Army from September 1960 to 
March 1961 based on personal assault resulting from a head 
injury sustained in 1960.  Additional development is required 
under both theories of entitlement.

Initially, the Board notes that under 38 C.F.R. § 3.304(f) a 
diagnosis of PTSD must be rendered in accordance with 38 
C.F.R. § 4.125(a) (2007), which incorporates the provisions 
of the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  That file includes VA 
outpatient records which reflect that PTSD was diagnosed in 
2004 and that a diagnosis of PTSD was made by a private 
doctor in August 2004.  It is not entirely clear that any 
current diagnosis of PTSD on file was made in accordance with 
the provision of with 38 C.F.R. § 4.125(a) (2007).  As such, 
a VA PTSD examination will be furnished in order to establish 
whether or not such a diagnosis is warranted in this case.  
Should a diagnosis of PTSD be rendered in accordance with 38 
C.F.R. § 4.125(a) (2007), additional stressor development 
would also be warranted in this case.  

The veteran provided an account of stressors experienced 
while serving in Korea (1952) in a document dated in 
September 2004.  Additional information was provided in a 
January 2007 statement (in which the veteran named a military 
comrade whom he saw "blown up") and during the course of 
hearing testimony provided in 2007 and 2008.  It also appears 
that he is claiming as a stressor a flight line accident (8th 
Bomber Squadron) which occurred on December 16, 1952, at 
Kunsan Airbase in Korea.  

To this point, it does not appear that verification of the 
veteran's reported stressors has been attempted and it 
appears that the RO has found the stressor information 
provided by the veteran inadequate and/or insufficiently 
detailed to verify and establish his alleged stressors.  See 
VBA's Adjudication Procedure Manual, M21-1MR (hereinafter 
"M21- 1MR"), Part IV.ii.1.D.15.a (attempt at corroboration 
not required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented).  
Accordingly, the veteran should be given an opportunity to 
provide additional detailed stressor information and should 
the stressor information which has been (cumulatively) 
provided be sufficiently detailed, an attempt at stressor 
verification should be undertaken through the appropriate 
sources.  In addition, although the veteran's service 
personnel records are on file, his actual service dates in 
Korea are unclear.  This matter should be clarified on 
Remand, particularly as this may impact verification of one 
the aforementioned stressors.

As a related matter, the Board observes that the veteran was 
not provided notice in any VCAA notification letters which 
includes reference to 38 C.F.R. § 3.304(f)(3) which pertains 
to claims for PTSD based on allegations of personal assault 
in service.  38 C.F.R. § 3.304(f)(3) ("VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.").  The case must be 
remanded to cure this defect in due process.

There is an enhanced duty to assist the veteran with the 
development of his claim for service connection for PTSD as a 
result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.  M21-
1MR, Part IV, Subpart ii, 1.D.17.a. M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2007); see Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in PTSD personal assault cases).  VA will not deny a post-
traumatic stress disorder claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 67 Fed. 
Reg. 10330-10332 (March 7, 2002).  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2007).

Accordingly, a remand is also required to provide the veteran 
and his representative a letter that advises them as required 
by 38 C.F.R. § 3.304(f)(3) and allow them the opportunity to 
furnish this type of evidence or to advise VA of potential 
sources of such evidence.

Finally, the Board also points out that in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  This specific notice is not 
currently on file and accordingly on Remand the RO will be 
requested to provide the veteran with such notification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Pursuant to the pending service 
connection claims for PTSD and residuals 
of a head injury, claimed as a seizure 
disorder, the RO should send a duty-to-
assist notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal. 

2.  The RO or the AMC should attempt to 
obtain the claimed SSA records pertinent 
to the veteran's award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that claim.

3.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed residuals of a 
head injury, primarily described as a 
seizure disorder.  After reviewing the 
pertinent evidence in the claims folders, 
the examiner is initially requested to 
provide a diagnosis of any currently 
manifested residual of a head injury, 
other than the service-connected cervical 
spine disorder. and it is specifically 
requested that the examiner address 
whether or not the veteran has a currently 
manifested seizure disorder.  Thereafter, 
the examiner is requested to provide the 
following information and opinions, with 
supporting rationale, as to whether it is 
at least as likely as not (whether there 
is 50 percent of more probability) that:

a.  the veteran has a currently 
manifested seizure disorder, which is 
related to either of the veteran's 
periods of active military service or any 
incident therein (specifically claimed as 
due to a head injury sustained in 1960).  

b.  the veteran's service-connected 
disability of the cervical spine caused 
or aggravated any currently manifested 
residuals of a head injury to include a 
seizure disorder.

c.  If it is determined that aggravation 
beyond the natural progress of the 
claimed seizure disorder exists, the 
examiner should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and the 
level of severity of symptoms due to 
service connected aggravation.


The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2007).

4.  As the RO/AMC has not, to date, 
developed the veteran's claim regarding 
military personal assault, the RO/AMC 
should send him a letter in connection 
with asking him to help corroborate his 
reported experience of personal assault in 
service, pursuant to M21-1.  The veteran 
should be specifically advised that he may 
provide corroborating evidence of his 
alleged assault in service from alternate 
sources of information.  The RO/AMC should 
review the evidence of record and ensure 
that it has fully complied with the 
provisions of VA Adjudication Manual M21-
1, Part III, 5.14 (c) (April 30, 1999).

5.  The veteran should be requested to 
provide specific details pertaining to his 
claimed in-service stressful events, such 
as dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved, 
including their names, ranks, units of 
assignment, and any other identifying 
details.  The veteran should be advised 
that this information is vitally 
necessary, and that he must be as specific 
as possible, because without such detailed 
information, an adequate search for 
verifying data cannot be conducted.

In conjunction with this development, the 
RO is requested to clarify the veteran's 
actual service dates and assignments in 
Korea for inclusion in the record.

6.  After this information is collected 
but prior to undertaking any further 
stressor development with the appropriate 
stressor research agencies, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the diagnosis of 
any current mental disorder.  The 
veteran's claims file must be provided to 
the examiner for review.  All appropriate 
PTSD psychological testing should be 
performed.  The examiner should provide an 
opinion as to whether the veteran has a 
mental disorder that meets the DSM-IV 
criteria for a diagnosis of PTSD.  The 
examiner should explain why the veteran's 
symptoms do or do not meet the criteria 
for a diagnosis of PTSD.  

If the examiner finds that the veteran has 
PTSD, the examiner should indicate whether 
the current PTSD is linked to the 
traumatic experiences during service in 
Korea that the veteran has reported.  In 
this regard, pre-service, inservice, and 
post-service stressors should be 
considered and discussed.  The veteran has 
also alleged that he has PTSD based on a 
personal assault/head injury claimed to 
have occurred in 1960.  If possible, the 
examiner should specifically identify the 
stressor(s) which is (are) responsible for 
PTSD, if diagnosed.  A rationale for any 
opinion expressed should be provided.

** Action 7, below, need only be 
undertaken if a DSM-IV diagnosis of PTSD 
is made upon the aforementioned VA 
examination.

7.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of any 
claimed stressor.  If so, the appropriate 
steps should be taken to attempt 
verification of the veteran's stressor(s).

8.  After undertaking any other 
development deemed appropriate, the RO is 
requested to adjudicate the claims on 
appeal.  Pursuant to the adjudication of 
the PTSD claim, the RO is requested to 
discuss whether the veteran was exposed to 
a verified stressor, or stressors, in 
service, and, if so, the nature of the 
specific verified stressor or stressors 
established by the record which supports a 
PTSD diagnosis and whether there is any 
indication that the veteran participated 
in combat at some point during service.  
With respect to the claimed residuals of a 
head injury/seizure disorder, the RO is 
requested to discuss both direct and 
secondary theories of entitlement.  If the 
benefits sought are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


